Title: To George Washington from William Heath, 6 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint, May 6. 1781.
                        
                        The enclosed news-paper came to hand the last evening; although of an elder date than the one I last sent,
                            may be one which your Excellency has not seen.
                        The officer on the lines writes me—that it was reported, a small fleet with troops on board, sailed lately
                            from New York—and that in the course of a week, another fleet was to sail.
                        The enclosed letter from General Clinton came to hand this morning. I apprehend he has written your
                            Excellency by the same conveyance, but have thought it might not be amiss to communicate the enclosed. I have the honor to
                            be With the greatest respect, your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear Sir,
                                Albany May 1st 1781
                            
                            I have been favored with your’s of the 17th inst. The Neglect of this Department in all most every
                                Instance has given me more Uneasiness than I can describe. The Troops have suffered beyond Measure for Want of
                                Provision—The Spirit of Desertion has taken Place, and unless a speedy Supply is received, every Post in the Department
                                must eventually be abandoned.
                            I have considered Spencer in the Light of a Prisoner of War, and given every Indulgance that
                                circumstances would justify.
                             The Detachment I had sent out, did not answer my Expectations so fully as I could wish; yet
                                several British Deserters & Prisoners of War were taken, a number of whom I send down to the Commissary of
                                Prisoners, not having it in my Power to maintain them.
                            The Enemy have done a little Mischief on the Frontier during the last Week, their Numbers were not known:
                                three Ships have arrived at Crown Point, and surely I am not in a Situation to oppose  an Incursion
                                into the Country.
                            I thank you for the Attention you have been pleased to show my Son: I hope he may not forfeit your
                                Esteem.
                            If any thing new should turn up I beg you to forward it to me, as I appear to be almost forgotten. I have
                                the Honor to be Dear Sir with great Esteem Your most hube Servt
                            
                                James Clinton
                            
                        
                        
                    